DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 01/18/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “overflow reservoir sensor 150” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “opening 147” in Fig. 1D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because:
The word “may” is unclear language because it’s not clear what the scope of the invention is.
In line 3, the phrase “the mold base may be positioned o the cold plate” is to be interpreted as - - the mold base may be positioned on the cold plate - -.
In paragraph [0029], the phrase “which cases the subcooled water to rapidly freeze” is to be interpreted as - - which causes the subcooled water to rapidly freeze - -. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
Claims 6 and 7 are stated as being dependent of themselves. For the purpose of the examination, both claims 6 and 7 are considered to be dependent of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders the “forming of clear ice” indefinite because it is unclear what “substantially” is. See MPEP § 2173.05(d).
Claim 6 recites the limitation "the reservoir" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation is interpreted to be -- the overflow reservoir --. 
Claims 2-5 and 7-11 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Culley et al. (US. 20140165618 A1, herein after referred to as Culley) in view of Matsumoto (US. 20140216072 A1, herein after referred to as Matsumoto).
Regarding claim 1, Culley teaches a frozen substance maker (ice maker 10 Fig. 1) for forming substantially clear ice (paragraph [0084]), the frozen substance maker comprising: a heat pump (thermoelectric unit 1113 Fig. 74); a cold plate (evaporator plate 1111 Fig. 74) in thermal communication with the heat pump (Fig. 74); a mold base ( first mold portion 32 Fig. 5) 
Culley teaches the invention as described above but fails to explicitly teach an agitator located at least partially within the overflow reservoir.
However, Matsumoto teaches an agitator (agitating screw 28 Fig. 1) located at least partially within the overflow reservoir (ice-making vessel 2 Fig. 1) to avoid contamination of the ice being produced.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of Culley to include an agitator located at least partially within the overflow reservoir in view of the teachings of Matsumoto to avoid contamination of the ice being produced.
Regarding claim 5, the combined teachings teach further comprising a supply reservoir (water reservoir 228 Fig. 4 of Culley) and a pump (pump apparatus 232 Fig. 4 of Culley) in fluid communication with the supply reservoir and the seed crystal chamber (paragraph [0098] of Culley).
Regarding claim 6, the combined teachings teach further comprising a cap (outer shell 500 Fig. 28 of Culley) located above the mold top (second mold portion 404 Fig. 28 of Culley), 
Regarding claim 7, the combined teachings teach further comprising a motor (agitator 26 Fig. 1 of Matsumoto) located on the cap (cover plate 22 Fig. 1 of Matsumoto), the agitator being positioned on the motor (paragraph [0050] and Fig. 1 of Matsumoto).
Regarding claim 9, the combined teachings teach wherein the mold base (first mold portion 1102 Fig. 74 of Culley) comprises a thermally conductive material (metallic portion 1114 Fig. 74 and paragraph [0158] of Culley) including a flexible/compliant coating (insulating portion 1116 Fig. 74 and paragraph [0158] of Culley) facing the mold chamber and the mold top comprises a flexible/compliant material (insulating material 1120 Fig. 74 and paragraph [0158] of Culley).
Regarding claim 10, the combined teachings teach wherein the mold base (first mold portion 702 Fig. 39 of Culley) is selectively removeable from the cold plate (paragraph [0133] of Culley).
Regarding claim 11, the combined teachings teach wherein the supply reservoir (water reservoir 24 Fig. 1 of Culley) is selectively removable (paragraph [0088] of Culley).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Culley in view of Matsumoto and in further view of Glugston et al. (WO. 2006088891 A2, herein after referred to as Glugston).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a sensor that determines whether gas, liquid, or frozen substance is present.
However, Glugston teaches a sensor (ice sensor 20 Fig. 1) that determines whether gas, liquid, or frozen substance is present (Page 11 lines 3-13) to detect the formation of ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include a sensor that determines whether gas, liquid, or frozen substance is present in view of the teachings of Glugston to detect the formation of ice.
The combined teachings teach the invention as described above but fails to explicitly teach a sensor located in the seed crystal chamber.
However, Applicant has not disclosed that having a sensor located in the seed crystal chamber does anything more than produce the predictable result of sensing the formation of ice. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the location of the sensors of the combined teachings and meet the claimed limitations in order to provide the predictable results of detecting the formation of ice.
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a sensor that determines whether gas, liquid, or frozen substance is present.
However, Glugston teaches a sensor (ice sensor 20 Fig. 1) that determines whether gas, liquid, or frozen substance is present (Page 11 lines 3-13) to detect the formation of ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include a sensor that determines 
The combined teachings teach the invention as described above but fails to explicitly teach a sensor located in the mold chamber.
However, Applicant has not disclosed that having a sensor located in the mold chamber does anything more than produce the predictable result of sensing the formation of ice. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the location of the sensors of the combined teachings and meet the claimed limitations in order to provide the predictable results of detecting the formation of ice.
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a sensor that determines whether gas, liquid, or frozen substance is present.
However, Glugston teaches a sensor (ice sensor 20 Fig. 1) that determines whether gas, liquid, or frozen substance is present (Page 11 lines 3-13) to detect the formation of ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include a sensor that determines whether gas, liquid, or frozen substance is present in view of the teachings of Glugston to detect the formation of ice.
The combined teachings teach the invention as described above but fails to explicitly teach a sensor located in the overflow reservoir.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Culley in view of Matsumoto and in further view of McStravick et al. (US. 20090049845 A1, herein after referred to as McStravick).
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a heat sink including fins; and a fan positioned to encourage air to flow past the fins, wherein the heat pump includes a thermoelectric cooler.
However, McStravick teaches further comprising: a heat sink (heat sink 63 Fig. 5) including fins (see below annotated Fig. of McStravick); and a fan (fan 64 Fig. 6) positioned to encourage air to flow past the fins (paragraph [0038]), wherein the heat pump includes a thermoelectric cooler (TEC 62 Fig. 5) to provide an efficient way or removing the heat generated by the thermoelectric module.

    PNG
    media_image1.png
    237
    510
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 5:30AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763